Citation Nr: 0013318	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  99-00 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for scoliosis.

2.  Entitlement to service connection for a back disability, 
other than scoliosis, manifested by low back pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1981.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1998 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, service 
connection for scoliosis and low back pain were denied.  

The Board notes that a November 1999 Informal Hearing 
Presentation indicated that a third issue, entitlement to 
service connection for a left ankle disability, was on 
appeal.  The Board notes that an October 1998 statement of 
the case addressed, inter alia, entitlement to service 
connection for a left ankle disability.  While, a December 
1998 substantive appeal indicates that he wished to appeal 
the issues of service connection for back disabilities, the 
evidence does not show that the veteran has submitted a 
timely substantive appeal of the issue of service connection 
for a left ankle disability.  Accordingly, the Board lacks 
jurisdiction of this issue. 


FINDINGS OF FACT

1.  Scoliosis is not currently shown.

2.  An inservice low back disability or injury is not shown.

3.  A nexus, or link, between a current back disability and 
the veteran's inservice complaints of low back pain is not 
shown.  



CONCLUSIONS OF LAW

1.  A claim for service connection for scoliosis is not well 
grounded.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 1991 & 
Supp 1999); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).

2.  A claim for service connection for a back disability, 
other than scoliosis, is not well grounded. 38 U.S.C.A. 
§§ 1110, 1111, 1153, 5107 (West 1991 & Supp 1999); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from injury or disease incurred in, or aggravated 
by active service.  With respect to claims that a pre-
existing disability was aggravated by active service, 
governing statutes and regulations stipulate that a veteran 
is presumed to be in sound condition when he enters service, 
other than for defects noted on his service entrance 
examination. 38 U.S.C. §§ 1111, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(b) (1999).

I.  Evidentiary Background

The veteran's April 1978 service enlistment examination found 
that the veteran had mild scoliosis.  Outpatient treatment 
records (OPTs) show that the veteran was seen in January 1979 
with complaints of low back pain since December 1978.  
Physical examination revealed normal flexion, normal range of 
motion, and normal straight leg raises.  Muscular pain was 
diagnosed and the veteran was instructed to perform flexion 
exercises.  He returned to the clinic the following day.  No 
swelling or discoloration was noted and he had normal range 
of motion.  A diagnosis of muscular bruise was rendered.  

Post service VA medical records show that the veteran was 
admitted to a VA Medical Center (VAMC) in December 1994.   He 
was discharged with a primary diagnosis of chronic 
schizophrenia with affective features and secondary diagnoses 
of chronic back pain and lipoma.  

An October 1996 VA OPT record shows that the veteran reported 
to triage with complaints of lower back pain for several 
years following an incident in which he strained his back 
moving furniture.  He indicated that the pain was in the 
center of back and radiated down.  The examiner noted pain on 
palpation of the lower spine.  Normal gait was noted.  A 
diagnosis of sciatica/chronic low back pain was rendered.  X-
ray evidence showed that the lumbar spine had a normal 
lordotic curve with no fractures or subluxations seen.  
Additionally, the vertebral body heights and disc spaces were 
well maintained.    

A March 1998 VA OPT indicates that the veteran reported that 
he had helped a friend lift something and was seen at an 
emergency room in February 1998 where he was examined, 
treated, and discharged.  He indicated that he felt something 
"pop in his back."  Physical examination revealed muscular 
discomfort to the left lumbar muscle on palpation, slight 
sacroiliac discomfort to deep palpation, and normal alignment 
of the back.  Diagnoses of lumbar back pain/herniated nucleus 
pulposus was rendered with a history of a 1997 motor vehicle 
accident with resultant back injury.  

II.  Claims for Service Connection

The threshold question that must be resolved with regard to 
each claim for service connection is whether the appellant 
has presented evidence that each claim is well grounded; that 
is, that each claim is plausible.  The law provides that "a 
person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. §  5107(a) (West 1991).  In order to establish a 
"well grounded" claim for service connection for a 
particular disability, the veteran needs to provide evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible or meritorious 
on its own and capable of substantiation.  Franko v. Brown, 4 
Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610-611 (1992).  If the veteran has not 
submitted a well grounded claim, the appeal fails as to that 
claim, and the Board is under no duty to assist him in any 
further development of that claim, since such development 
would be futile. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999);  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Morton 
v. West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam) (holding that VA cannot assist a 
claimant in developing a claim which is not well grounded).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999). 

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

A. Scoliosis

The veteran contends that he has scoliosis, which he 
attributes to his active duty service.  With regard to this 
claim for service connection, the determinative issues 
presented are (1) whether the veteran had scoliosis 
disability during service; (2) whether he currently has 
scoliosis; and if so, (3) whether his current scoliosis is 
etiologically related to his service.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

As indicated above, in order to present a well-grounded 
claim, the veteran must submit evidence that he currently has 
scoliosis.  Post service VA medical evidence is silent for a 
diagnosis of scoliosis.   On the contrary, October 1996 VA x-
ray evidence indicates that his lumbar spine had a normal 
lordotic curve with no fractures or subluxations and well 
maintained vertebral body heights and disc spaces.  Likewise, 
a March 1998 VA OPT indicates normal alignment of the back.  

The Board has considered the veteran's contentions that a 
preexisting scoliosis was aggravated by active duty.  
However, while his April 1978 service enlistment examination 
found that the veteran had mild scoliosis, subsequent service 
and post service medical records do not show that any 
scoliosis increased in severity during active service.  The 
Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion that would establish a 
current diagnosis of scoliosis.   In the absence of evidence 
indicating that the veteran has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
diagnosis of a current back disability to be of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
shown, the Board must find that the veteran has not submitted 
evidence sufficient to justify a belief by a fair and 
impartial individual at this time that service connection for 
scoliosis could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995). 38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 1991 & 
Supp 1999); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).


B.  Low Back Pain

The veteran also contends that he has a low back disability, 
other than scoliosis, that is manifested by low back pain.  
He attributes this low back pain to his active duty service.  
With regard to this claim for service connection, the 
determinative issues presented are (1) whether the veteran 
had a low back disability, other than scoliosis during 
service; (2) whether he currently has a low back disability, 
other than scoliosis, and if so, (3) whether his current low 
back disability, other than scoliosis, is etiologically 
related to his inservice back disability or injury.  After a 
review of the record, the Board finds that the veteran's 
contentions are not supported by the evidence, and his claim 
is denied.

To reiterate, in order to present a well grounded claim the 
evidence must show an inservice disease or injury.  While the 
veteran's service medical records show that he was treated 
for low back pain during active duty, the Court has held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Accordingly, the Board finds that the evidence does not show 
a back disability during active service.

While a back disability is not shown in service, the Board 
notes that service connection may be established for a 
current disability that has not been clearly shown in service 
where there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  While entirely competent to 
report his symptoms both current and past, has presented no 
clinical evidence or medical opinion that would establish a 
link between a current back pain, variously diagnosed as 
chronic low back pain, sciatica, and herniated nucleus 
pulposus, and his active military service.   In the absence 
of evidence indicating that the veteran has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the etiology of any current low back disability to 
be of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not shown in 
service, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for low back disability, other than scoliosis, could be 
granted, as is required under the provisions of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992).  The Board accordingly finds that 
the veteran's claim is not well grounded and is therefore 
denied, in accordance with the Court's decision in Edenfield 
v. Brown, 8 Vet. App. 384 (1995).  38 U.S.C.A. §§ 1110, 1111, 
1153, 5107 (West 1991 & Supp 1999); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (1999).

III.  Conclusion

The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete his or her application, in circumstances 
in which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996) and McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam).  As the 
evidence does not show that the veteran has referenced any 
existing evidence that would be required to complete his 
application for VA benefits, the Board finds that this "duty 
to inform" has been met by VA.  

The Board also notes that VA has a duty to assist the veteran 
in the development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  Accordingly, as the veteran's claims 
have been found to be not well grounded, a "duty to assist" 
does not arise.  

The Board must also point out that the veteran is free to 
submit new and material evidence, and reopen his claims for 
service connection, at any time.


ORDER

Service connection for scoliosis is denied.  Service 
connection for a low back disability, other than scoliosis is 
denied.  




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals



 

